Conviction for burglary, with intent to steal the property of A.J. Streed. Appellant reserved bill of exceptions to the charge of the court, objecting to the charge upon several grounds. We have examined the objections made, in connection with the evidence, as it appears in the statement of facts. We are of opinion that it is correct, except in one particular. In defining "principal" the court embraces those who are keeping watch, etc. There being no evidence that any of the parties engaged in the burglary were keeping watch, it was error to allude to this part of the definition of "principal." But, when the court applied the law to the facts directly, "keeping watch" was omitted. The error was harmless.
There was no exception reserved to the admission of any part of the evidence. There is not the slightest probability that the testimony alleged to be discovered would change the result on another trial.
The verdict of the jury, when considered in connection with the charge in the indictment, and instructions given by the court to the jury, is not vague, but is very certain: "We the jury find the defendant, Fred Burgess, guilty, as charged in the indictment, and assess his punishment at imprisonment in the penitentiary for a term of two years."
We are fully satisfied with the sufficiency of the evidence.
Affirmed.
Judges all present and concurring.